UQM TECHNOLOGIES, INC.
EMPLOYMENT AGREEMENT

THIS AGREEMENT

dated as of February 15, 2013 to be effective as of August 22, 2012, is between
UQM Technologies, Inc., a Colorado corporation ("Employer"), and Jon Lutz, a
resident of Westminster, Colorado ("Executive").



Recitals

A. Executive and Employer are currently parties to an Employment Agreement,
dated August 13, 2010 (the "Prior Agreement"), that expired by its terms on
August 21, 2012;

B. Executive and Employer wish to continue Executive's employment under the
terms of this Agreement;

Agreement

In consideration of the mutual promises, covenants and conditions hereinafter
set forth, Employer and Executive agree as follows:

New Agreement

.
The prior Agreement having expired, this new Agreement shall govern the terms of
Executive's employment from August 22, 2012 through August 31, 2015.

Employment

.
Employer hereby agrees to employ Executive as its Vice President of Engineering
for the term of employment set forth herein, and Executive hereby accepts such
employment, all upon the terms and conditions hereinafter set forth.

Duties

.
Executive shall perform the duties assigned to him by the Chief Executive
Officer, subject to the control, supervision and direction of the Chief
Executive Officer. Executive shall be furnished with appropriate office space,
secretarial assistance, and such other facilities and services as are suitable
to Executive's position and adequate for the performance of Executive's duties.

Executive's Performance

.
During the term of Executive's employment under this Agreement and any renewal
thereof, Executive shall devote Executive's best efforts and full working time
and attention exclusively to the performance of the duties hereunder and to
promoting and furthering the business of Employer, and shall not, during the
term of employment, be engaged in any other business activity for personal
pecuniary advantage without the approval of the Board of Directors. This Section
shall not be construed as preventing Executive from investing Executive's assets
in such form or manner as will not require any services on the part of Executive
in the operation of the affairs of the companies in which such investments are
made, subject to the provisions of Section 12 hereof. Notwithstanding the
foregoing, Executive may perform and assume other activities and obligations as
the Board of Directors shall from time to time approve.

Term of Agreement

.
The term of employment of Executive pursuant to this Agreement shall commence on
August 22, 2012, and shall continue through August 31, 2015 (the "Term of
Employment"), unless otherwise terminated by either party pursuant to Section 7
below.

Compensation; Reimbursement

.

Base Salary.

Employer agrees to pay Executive during the Term of Employment an annual base
salary of $204,000 ("Base Salary"), which amount may be increased but may not be
decreased, without the consent of Executive, during the Term of Employment.
Executive's base salary shall be paid in equal semi-monthly installments on the
15th and final day of each month during the Term of Employment.

Bonus.

For each fiscal year, Executive shall be eligible to receive a discretionary
annual bonus ("Discretionary Cash Bonus") payable in cash based on a target
level of 25% of Executive's Base Salary. (Currently, Employer's fiscal year
commences on April 1 and ends on March 31.) The Discretionary Cash Bonus will be
determined based on the performance goals and rules established by the
Compensation Committee of the Board of Directors of Employer (the "Compensation
Committee"). The Discretionary Cash Bonus, if any, will be payable within four
months of the end of the fiscal year. Executive is not guaranteed any
Discretionary Cash Bonus payment.

Long-term Equity Incentive Compensation

. Employer has adopted long-term equity incentive compensation plans that are
administered by the Compensation Committee. For each fiscal year, Executive
shall be eligible to receive an award of long-term equity incentive compensation
in the form of common stock of Employer, options to acquire common stock of
Employer or any combination of the foregoing based on a target level of 50% of
Executive's Base Salary. Long-term equity incentive compensation will be
determined based on performance goals and rules established by the Compensation
Committee and such awards, if any, will be made within four months of the end of
the fiscal year. Executive is not guaranteed any long-term equity compensation.

Additional Benefits.


Executive shall receive usual and customary additional benefits in accordance
with Employer's policies and practices for employees generally (including,
without limitation, participation in any stock option plans, stock purchase
plans, life and disability insurance plans, health care and hospitalization
plans, medical and dental reimbursement plans, profit sharing plans, retirement
plans and other employee benefit plans) for which Executive is qualified.
Employer shall reimburse Executive for one medical exam every year. In addition
to the foregoing, Executive shall receive an automobile allowance of $810 per
month for the use of an automobile for combined business and personal use.

Annual Review of Compensation

. No later than the end of the second quarter of its fiscal year, Employer shall
review Executive's performance under this Agreement and establish goals and
objectives for Executive's performance for the next fiscal year. In such review,
Employer, in its reasonable discretion, shall consider increasing Executive's
Base Salary and other compensation based on relevant factors such as Executive's
performance, Employer's accomplishments, increase or decrease in Executive's
responsibilities, and cost of living increases. Any Base Salary increases
normally are to be effective on such date as may be specified by Employer.

Reimbursement

. Employer shall reimburse Executive for all reasonable expenses that Executive
incurs in connection with the business of Employer or any of its subsidiaries
and in the performance of Executive's duties under this Agreement. Employer
shall also reimburse Executive for membership fees and expenses related to
Executive's membership in professional organizations, clubs, societies and
groups as may be approved by the Board of Directors from time to time, subject
to such rules, regulations and record-keeping requirements as may be established
from time to time by the Board.

Termination

. The provisions of this Section 7 shall apply during (i) the Term of Employment
and (ii) after expiration of the Term of Employment if Executive's employment
continues without a written agreement.

Termination for Cause.

(i) Employer may terminate Executive's employment for "Cause" (as defined
below), effective 14 days following written notice to Executive from Employer
reasonably describing the basis for the contemplated termination. Executive
shall have a right during this 14-day period to respond in writing and in person
prior to Employer's final determination of Cause. During the period between such
notice and final determination, the Board may suspend the performance of
Executive's duties under this Agreement and direct Executive's non-attendance at
work. However, Executive's right to compensation under this Agreement shall
continue through and to any final termination of employment for cause. Any
termination under this Section 7(a) shall serve to relieve Executive of all his
duties and authority on behalf of Employer as of the date such notice states the
termination is to take effect. All obligations of Employer to Executive
hereunder shall terminate as of the effective date of any such termination,
except for obligations accrued prior to such effective date.

(ii) For purposes of this Agreement, termination for "Cause" shall include any
of the following:

 A. Fraud, malfeasance, or embezzlement against Employer's assets or conviction
    of any felony;

 B. Except under circumstances of disability contemplated by the provisions of
    Section 7(f), cessation of Executive's performance of Executive's duties
    hereunder or deliberate and substantial failure to perform them in a capable
    and conscientious manner;

 C. Violation of the provisions of Sections 12 or 13; or

 D. Deliberate and substantial breach of Executive's material obligations under
    any other provision hereof that is not cured within 30 days after notice to
    Executive of the breach.

Termination Without Cause.

(i)

The Company may terminate Executive's employment for any reason other than Cause
and if it does so shall pay Executive a lump sum equal to one month's Base
Salary for each completed full year of service as an officer of the Company as
of the termination date up to a maximum payment of 24 months' Base Salary, or
six months' Base Salary, whichever is greater. If Executive terminates his
employment and this Agreement for "Good Reason," he will be entitled to the
payments and benefits under this Section 7(b). For purposes of this
Section 7(b), "Good Reason" means (i) a material change in the location where
Executive is required to work or (ii) a material breach of this Agreement by
Employer. Notwithstanding the foregoing, neither condition shall constitute
"Good Reason" unless Executive provides notice to Employer within 90 days of the
initial existence of the condition and Employer fails to cure the condition
within 30 days of the date of Executive's notice, upon which failure to cure
Executive's employment shall terminate immediately with Good Reason. If Employer
cures the condition within the 30 day period, Employer shall have no obligation
to pay the amount described in this Section 7(b). The lump sum payable under
this Section 7(b) shall be paid within 30 days after Executive's termination of
employment, subject to the provisions of Section 7(j).

Voluntary Termination.

On termination by Executive of Executive's employment without Cause, Employer
shall pay Executive a lump sum equal to (i) two months' Base Salary if Executive
has not provided at least six months' prior written notice to Employer or (ii)
six months' Base salary if Executive has provided at least six months' prior
written notice to Employer.

Voluntary Retirement.

Executive may voluntarily retire after age 62½ years or upon attaining 20 years
of service as an officer of Employer, Executive shall receive the severance
benefits described under Section 7(b),
i.e.
, as if the severance was a termination without cause by Employer. In order to
exercise his rights under this Section 7(d), Executive shall provide Employer at
least six months' prior written notice of his voluntary retirement. The amount
due to Executive under this Section 7(d) shall be paid in a lump sum within 30
days following Executive's termination of employment, subject to the provisions
of Section 7(j).

Termination Upon Certain Changes in Control.

(i) If (A) a Change in Control Event (as defined below) shall occur and (B) if
within the twelve month period immediately following the Change in Control
Event, (1) the Company or its successor terminates Executive's employment
without Cause, or  (2) Executive terminates his employment on account of a
Material Change (as defined below), Executive shall receive a lump sum severance
payment equal to two times the sum of (x) Executive's Base Salary and (y) a
Discretionary Cash Bonus (based on the average Discretionary Cash Bonus paid for
the preceding three fiscal years), prorated for the portion of the fiscal year
during which Executive was employed before termination pursuant to this section
7(e). Executive shall be entitled to the accelerated vesting of all options and
restricted stock awards issued to Executive and all options held by Executive on
the termination date shall be exercisable for the remainder of their original
term. The lump sum payment shall be made within 30 days following Executive's
termination of employment, subject to the provisions of Section 7(j).

(ii) Notwithstanding anything to the contrary herein, if the aggregate amounts
payable pursuant to Section 7(e)(i), either alone or together with any other
payments which Executive has the right to receive either directly or indirectly
from Employer or any of its affiliates, would be subject to an excise tax as an
"excess parachute payment" under Section 4999 of the Internal Revenue Code (the
"Code"), Executive hereby agrees that such aggregate amounts payable hereunder
shall be reduced to an amount that does not exceed 2.99 times Executive's "base
amount," as defined in Code Section 280G(b)(3) and the regulations promulgated
thereunder. The aggregate amount shall be reduced in the following order: first,
the amount determined under Section 7(b)(i)(y), next the amount determined under
Section 7(b)(i)(x), and finally, the amount attributable to the acceleration of
vesting of options and restricted stock. All determinations of, and reductions
in "excess parachute payments" called for in this Section 7(e)(ii) shall be made
by Grant Thornton LLP or such other independent public accounting firm with a
national reputation as shall be selected by Employer. Employer shall bear all
costs associated with obtaining such determinations.

(iii) For purposes of this Agreement, a "Material Change" shall occur if,
without Executive's consent:

 A. There is a material diminution in Executive's Base Salary (from the amount
    in effect on the date of the Change in Control);

 B. There is a material diminution in Executive's authority, duties, or
    responsibilities;

 C. There is a material diminution in the authority, duties, or responsibilities
    of the supervisor (the Chief Executive Officer) to whom Executive is
    required to report;

 D. There is a material diminution in the budget over which Executive retains
    authority;

 E. There is a material change in the geographic location at which Executive is
    required to perform services; or

 F. There is any other action or inaction that constitutes a material breach of
    this Agreement.

    The occurrence of any of the conditions constitute a Material Change
    provided (x) Executive gives written notice to Employer of the existence of
    the condition giving rise to a Material Change and (y) Employer fails to
    cure such condition to Executive's reasonable satisfaction within 10 days
    following the date of Executive's notice.

> > > (iv) "Change in Control Event" means the occurrence of any of the
> > > following:

 A. The acquisition by any individual, entity or group (within the meaning of
    Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
    amended (the "Exchange Act")) (a "Person") of beneficial ownership (within
    the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% of
    either (1) the then outstanding shares of common stock of Employer (the
    "Outstanding Company Common Stock") or (2) the combined voting power of the
    then outstanding voting securities (assuming the conversion of all
    securities of Employer held by the Person that are convertible into voting
    securities of Employer) of Employer entitled to vote generally in the
    election of directors (the "Outstanding Company Voting Securities");
    provided, however, that for purposes of this subsection (A), the following
    acquisitions shall not constitute a Change in Control: (1) any acquisition
    directly from Employer as authorized by the board of directors of Employer,
    (2) any acquisition by Employer, including any acquisition which, by
    reducing the number of shares outstanding, is the sole cause for increasing
    the percentage of shares beneficially owned by any such Person to more than
    the applicable percentage set forth above, (3) any acquisition by any
    employee benefit plan (or related trust) sponsored or maintained by Employer
    or any corporation controlled by Employer or (4) any acquisition by any
    corporation pursuant to a transaction which complies with clauses (1), (2)
    and (3) of Section 7(e)(iv)(C).

 B. Individuals who, as of the date hereof, constitute the board of directors of
    Employer (the "Incumbent Board") cease for any reason within any period of
    24 months to constitute at least a majority of the Board; provided, however,
    that any individual becoming a director subsequent to the date hereof whose
    election, or nomination for election by Employer's stockholders, was
    approved by a vote of at least a majority of the directors then comprising
    the Incumbent Board, shall be considered as though such individual were a
    member of the Incumbent Board, but excluding, for this purpose, any such
    individual whose initial assumption of office occurs as a result of an
    actual or threatened election contest with respect to the election or
    removal of directors or other actual or threatened solicitation of proxies
    or consents by or on behalf of a Person other than the board of directors of
    Employer.

 C. Consummation by Employer of a reorganization, merger or consolidation or
    sale or other disposition of all or substantially all of the assets of
    Employer or the acquisition of assets of another corporation (a "Business
    Combination"), in each case, unless, following such Business Combination,
    (1) more than 50% of, respectively, the then outstanding shares of common
    stock and the combined voting power of the then outstanding voting
    securities entitled to vote generally in the election of directors, as the
    case may be, of the corporation resulting from such Business Combination
    (including without limitation, a corporation which as a result of such
    transaction owns Employer or all or substantially all of Employer's assets
    either directly or through one or more subsidiaries) is represented by
    Outstanding Company Common Stock and Outstanding Company Voting Securities,
    respectively, that were outstanding immediately prior to such Business
    Combination (or, if applicable, is represented by shares into which such
    Outstanding Company Common Stock and Outstanding Company Voting Securities
    were converted pursuant to such Business Combination) and such ownership of
    common stock and voting power among the holders thereof is in substantially
    the same proportions as their ownership, immediately prior to such Business
    Combination of the Outstanding Company Common Stock and Outstanding Company
    Voting Securities, as the case may be, (2) no Person (excluding any employee
    benefit plan (or related trust) of Employer or such corporation resulting
    from such Business Combination) beneficially owns, directly or indirectly,
    20% or more of, respectively, the then outstanding shares of the corporation
    resulting from such Business Combination or the combined voting power of the
    then outstanding voting securities of such corporation except to the extent
    that such ownership existed prior to the Business Combination and (3) at
    least a majority of the members of the board of directors of the corporation
    resulting from such Business Combination were members of the Incumbent Board
    at the time of the execution of the initial agreement, or of the action of
    the Board, providing for such Business Combination.

 D. Approval by the stockholders of Employer of a complete liquidation or
    dissolution of Employer.

Termination For Disability

.
If Executive is unable to perform Executive's services by reason of illness or
incapacity for a period of more than six consecutive months, Employer may
terminate Executive's employment. Employer shall receive a credit against
Executive's Base Salary for any disability compensation benefit for the same
calendar period received by Executive from Worker's Compensation or any
commercial insurance carrier under Sections 9 and 10 while Executive is employed
with Employer. If Executive's employment is terminated under this Section 7(f)
Executive shall receive one month of Base Salary for each completed year of
service as an officer of Employer up to a maximum of 24 months of Base Salary
and a Discretionary Cash Bonus (comparable to that paid to other executives on a
relative basis for the fiscal year during which the disability event occurs)
prorated for the portion of the fiscal year for which Executive worked prior to
his disability. For this purpose, "illness or incapacity" or "disability" shall
mean a medically determinable physical or mental impairment that can be expected
to result in death or to last for a continuous period of at least twelve months
and that prevents Executive from engaging in any substantial gainful activity.

Death During Employment

.
If Executive dies during the term of his employment under this Agreement,
Employer shall pay to the estate or trust of Executive the Base Salary that
would otherwise be payable to Executive up to the end of the sixth month after
the month in which his death occurs. If, by that time, Executive's estate or
trust has not received any proceeds of the life insurance provided for in
section 9, Employer shall continue Executive's Base Salary hereunder for up to
an additional three months, or until such life insurance proceeds are received,
whichever is earlier ("Reimbursable Payments"), provided that Executive's estate
or trust shall reimburse Employer for any such Reimbursable Payments made from
the proceeds of such life insurance. All payments of compensation under this
Section 7(g) shall be paid on the 15th and final day of each month according to
Employer's customary payroll practices.

Return of Documents.

Upon the expiration or termination of Executive's employment, Executive or
Executive's legal representative upon request shall promptly deliver to Employer
all originals and all duplicates or copies of all documents, records, notebooks
and similar repositories of or containing Confidential Information as defined in
Section 13 then in his possession, whether prepared by Executive or not.

Other Benefits.

Upon any termination of Executive's employment under the provisions of Sections
7(b), (c), (d), (e), (f) or (g), if Executive has attained 62½ years of age on
or before the termination date or completed at least 20 complete years of
service as an officer of Employer, (i) Executive and his dependent(s) shall be
entitled to continue to participate in Employer's health care and
hospitalization plan(s) ("health plans") at the same cost as active employees of
Employer until Executive attains age 65; provided that, such continued coverage
does not subject Employer to any additional tax or penalties; and (ii)
Executive's stock options, both incentive and nonqualified, and restricted stock
shall vest in full as of the day before the date on which they would otherwise
have been forfeited for failure to vest under the terms of Employer's applicable
plans and all options held by executive on the termination date shall be
exercisable for the remainder of their original term, and (iii) at Executive's
election, Employer shall assign to Executive or Executives designees any life
and disability insurance policies or other fringe benefits that may be assigned.
Any continued cost of such policies or benefits shall be Executive's sole
responsibility.

Section 409A.

It is the intent of the parties that all payments and benefits under this
Agreement shall comply with Section 409A of the Internal Revenue Code ("Section
409A"), to the extent subject thereto, and to the maximum extent permitted, this
Agreement shall be interpreted and administered to be in compliance with
Section 409A.

 A. Notwithstanding anything in this Agreement to the contrary, Executive shall
    not be considered to have terminated employment with the Employer for
    purposes of any payments under this Agreement that are subject to Section
    409A until Executive has had a "separation from service" from Employer
    within the meaning of Section 409A.

 B. Each amount to be paid or benefit to be provided under this Agreement shall
    be treated as a "separate payment" for purposes of Section 409A.

 C. To the extent required in order to avoid accelerated taxation and penalties,
    amounts that would otherwise be payable and benefits that would otherwise be
    provided during the six month period immediately following Executive's
    separation from service shall instead be paid on the first business day
    after the date that is six months after Executive's separation from service
    (or, if earlier, Executive's death).

 D. Payments under Sections 7(b) and (e) are intended to qualify to the maximum
    extent possible as "short-term deferrals" exempt from the application of
    Section 409A. Any payments and benefits that do not so qualify are intended
    to qualify for the Section 409A exemption set forth in Treasury Regulation
    Section 1.409A-1(b)(9)(iii) (which exempts from Section 409A certain
    payments made upon an "involuntary separation from service"). To the extent
    that payments made pursuant to Sections (b) and (e) (including benefits
    under Section 9(a)) are made upon an "involuntary separation from service"
    but exceed the exemption threshold set forth in Treasury Regulation Section
    1.409A-1(b)(9)(iii), the exemption will be first applied to any continued
    health and welfare benefits payable (to the extent such benefits are subject
    to Section 409A and are payable within six months from Executive's
    separation from service as defined for purposes of Section 409A (the
    "Delayed Payment Date") and thereafter to any cash payments until the
    exemption has been applied in full. Any payments under Sections 7(b) and (e)
    that are not exempted form Section 409A and that are payable prior to the
    Delayed Payment Date shall be withheld by Employer and paid to Executive on
    the Delayed Payment Date or as soon thereafter as administratively feasible.

 E. To the extent required to avoid an accelerated or additional tax under
    Section 409A, amounts reimbursable to Executive under this Agreement shall
    be paid to Executive on or before the last day of the year following the
    year in which the expense was incurred and the amount of expenses eligible
    for reimbursement (and in-kind benefits to Executive) during one year shall
    not affect amounts reimbursable or provided in any subsequent year.

 F. Nothing in this Section shall prohibit Employer or Executive from making use
    of any Section 409A exemption that may be applicable to a payment or benefit
    under this Agreement.

 G. Employer makes no representation that any or all of the payments described
    in this Agreement will be exempt from or comply with Section 409A. Employee
    acknowledges that Employer has advised Employee to seek his own counsel with
    respect to the federal, state, or local tax treatment of any payments or
    benefits under this Agreement, including the treatment of payments under
    Section 409A.

Paid Time Off

.
Executive shall be entitled each year to 28 paid days off plus six holiday paid
days off during which time his compensation shall be paid in full. Paid time off
accrued during each calendar year must be used by the end of each calendar year,
or will be lost, and will not accrue from one calendar year to the next,
provided however that Executive shall be eligible to receive payment from
Employer for any unused paid time off in accordance with any such Company policy
then in effect. Exceptions to the foregoing non-accrual policy may be provided
under terms and conditions approved in writing by resolution of the Board of
Directors or its compensation committee in such body's sole discretion based on
prolonged extra-ordinary work demands preventing Executive's timely taking
vacation.

Insurance for the Benefit of Executive

.

Medical Insurance.

Executive and his dependents shall be covered by Employer's medical insurance in
accordance with Employer's health care/medical insurance and hospitalization
plan(s), in effect from time to time, the premiums for which shall be paid by
Executive. Executive shall be covered by Employer's disability insurance in
accordance with Employer's disability plan, in effect from time to time, the
premiums for which shall be paid for by Employer.

Life Insurance.

Employer shall at its expense continuously maintain without interruption in the
name of Executive or Executive's designee or for the benefit of Executive or
Executive's designee, life insurance coverage in an amount equal to three times
Executive's then current base salary.

Insurance for the Benefit of Employer

.
In addition to the rights to the insurance specified in Section 9 (b)
,
Employer shall have the right from time to time to apply for and take out in its
name and at its own expense, life, health or other insurance upon Executive in
any sum or sums which may be deemed necessary by Employer to protect its
interest under this Agreement and Executive shall do all such things as may be
necessary to assist in the procuring of such insurance by making a proper
application therefore as may be required by the insurance company and submitting
to the usual and customary medical examinations. Executive, in Executive's
capacity as Executive, shall have no right, title or interest in or to such
insurance, but the same shall be solely for the benefit of Employer and any
amounts payable thereunder shall be solely payable to such Employer.

Representation and Warranty

.
Executive represents and warrants that he is not now, and will not be on the
date of commencement of this Agreement, a party to any agreement, contract or
understanding, whether of employment, agency or otherwise, which would in any
way restrict or prohibit Executive from undertaking and performing Executive's
duties in accordance with the terms and provisions of this Agreement.

Restrictive Covenant

.

Non-Competition.

Executive agrees and covenants that, without the Board's prior written consent
and except on behalf of Employer, he will not in any manner, directly or
indirectly, own, manage, operate, control, be employed by, participate in,
assist or be associated in any manner with any person, firm or corporation
anywhere in the world whose business competes with Employer or any subsidiary of
Employer. This covenant shall remain in effect until (i) if his employment is
terminated pursuant to Sections 7(a), (c), (d), (e), or (f), a date one year
after the date Executive's employment is terminated, or (ii) if his employment
is terminated pursuant to Section 7(b), until the termination date.
Notwithstanding any other provision of this Agreement, Executive may own up to
3% of the outstanding stock of a competing publicly traded corporation so long
as he takes no other action furthering the business of such corporation.

Non-Solicitation.

Until a date one year after the termination date, Executive shall not (i)
solicit any other employee of Employer to leave the employ of Employer, or in
any way interfere with the relationship between Employer and any other employee
of Employer, or (ii) induce any customer, supplier, licensee, or other business
relation of Employer to cease doing business with Employer, or in any way
interfere with the relationship between any customer or business relation and
Employer.

Confidentiality

.

Definitions

. For purposes of this Section 13, the following definitions shall apply:

(i) "Inventions" shall mean all inventions, improvements, modifications, and
enhancements, whether or not patentable, made by Executive within the scope of
Executive's duties during Executive's employment by Employer.

(ii) "Confidential Information" shall mean Employer's proprietary know-how and
information disclosed by Employer to Executive or acquired by Executive from
Employer during Executive's employment with Employer about Employer's plans,
products, processes and services, which Employer protects against disclosure to
third parties. Confidential Information shall not include Executive's general
knowledge and experience possessed prior to or obtained during his employment
with Employer.

Restrictions on Disclosure

. (i) During the Term of Employment and thereafter, Executive shall not disclose
Confidential Information to any third parties other than Employer, its
employees, agents, consultants, contractors and designees without the prior
written permission of Employer, or use Confidential Information for any purpose
other than the conduct of Employer's business.

(ii) The restrictions on disclosure and use set forth herein shall not apply to
any Confidential Information which:

 A. at the time of disclosure to Executive by Employer is generally available to
    the public or thereafter becomes generally known to the public, through no
    fault of Executive;

 B. was known by Executive prior to his employment with Employer;

 C. Executive at any time receives from a third party not under any obligation
    of secrecy or confidentiality to Employer;

 D. Employer discloses to a third party not under any obligation of secrecy or
    confidentiality to it; and

 E. Executive is requested or required to disclose pursuant to a subpoena or
    order of a court or other governmental agency, in which case Executive shall
    notify Employer as far in advance of disclosure as is practicable.

Obligations Regarding Inventions.

Without any royalty or any other additional consideration to Executive: (i)
Executive shall promptly inform Employer of any Inventions by a written report,
setting forth the conception and reduction to practice of all inventions; (ii)
Executive hereby agrees to assign and assigns to Employer all of his right,
title and interest: (A) to any Inventions made during the term of his employment
by Employer (including without limitation the right to license or sell such
Invention to others), (B) to applications for United States and foreign letters
patent, and (C) to United States and foreign letters patent granted upon such
Inventions; and (iii) Executive agrees upon request and at the sole cost and
expense of Employer to, at all times, do such acts (such as giving testimony in
support of his inventorship) and execute and deliver promptly to Employer such
papers, instruments, and documents as from time to time may be necessary or
useful to apply for, secure, maintain, reissue, extend or defend Employer's
interest in any Inventions or any or all United States and foreign letters
patent, so as to secure Employer the full benefits of any Inventions or
discoveries or otherwise to carry into full force and effect the intent of the
assignment set out in Section 13(c)(ii).

Remedies

. Executive acknowledges and agrees that Executive's disclosure of any
Confidential Information would result in irreparable injury to Employer.
Executive acknowledges and agrees that the Confidential Information is
non-public information which Executive has expended substantial time, money and
effort to develop and is property considered "Trade Secrets" of Employer within
the meaning of Colorado law. Therefore, upon the breach or threatened breach of
the covenants in this Section by Executive, Employer shall be entitled to obtain
from any court of competent jurisdiction a preliminary and permanent injunction
prohibiting such disclosure and any other equitable relief that the court deems
appropriate. In addition, Employer shall be entitled to seek damages.

Property of Employer

. Any Confidential Information that is directly or indirectly originated,
developed or perfected to any degree by Executive during the term of his
employment by Employer shall be and remain the sole property of Employer.

Resolution of Disputes

.
In addition to any other remedies available to Employer, Employer shall be
entitled to specific performance of the covenants contained in Sections 12 and
13. If either party is successful in enforcing its rights under this Section 14,
the unsuccessful party shall reimburse the successful party for all of the costs
of such enforcement, including but not limited to costs, litigation expenses and
reasonable attorneys' fees. Except for an action to interpret or enforce
Sections 12 or 13, any controversy or claim arising out of or relating to the
interpretation, alleged breach or enforcement of this Agreement shall be settled
by arbitration before a single arbitrator in Denver, Colorado, in accordance
with the commercial rules then in effect of the American Arbitration
Association, Colorado Revised Statutes pertaining to the arbitration of civil
disputes. The arbitrator, who shall be a person experienced in negotiating and
making employment agreements and resolving employment disputes and in any other
pertinent areas of law, shall make reasonably detailed findings to support any
decision and award. The award of the arbitrator shall be final and binding and
may be entered as a judgment in any court of competent jurisdiction. As part of
the award in any arbitration or judicial proceedings, the prevailing party may
be awarded its reasonable attorneys' fees, witness fees, expert witness fees and
related costs and expenses in the discretion of the arbitrator.

Notices

.
All notices under this Agreement shall be delivered by hand or by registered or
certified mail. Notices intended for Executive shall be addressed to Executive
at 4120 Specialty Place, Longmont, Colorado 80504. Notices intended for Employer
shall be addressed to it at 4120 Specialty Place, Longmont, Colorado 80504. All
notices shall be effective upon actual delivery if by hand, or, if by mail,
three days after being deposited in the United States mail, postage prepaid and
addressed as required by this section. Either party may by notice accomplished
in accordance with this Section 15 change the address to which future notices
may be sent.

Miscellaneous Provisions

.

 a. This Agreement contains the entire agreement between the parties and
    supersedes all prior agreements and it shall not be amended or otherwise
    modified in any manner except by an instrument in writing executed by both
    parties.

 b. Neither this Agreement nor any rights or duties under this Agreement may be
    assigned or delegated by either party unless the other party consents in
    writing.

 c. Except as otherwise provided herein, this Agreement shall be binding upon
    the inure to the benefit of the parties and their respective heirs, personal
    representatives, successors and assigns.

 d. This Agreement has been entered into in Colorado and shall be governed by
    the laws of that state.

 e. In fulfilling their respective obligations under this Agreement and
    conducting themselves pursuant to it, each party shall act reasonably and in
    good faith.

 f. If any provisions of this Agreement shall be held to be invalid or
    unenforceable for any reason, the invalid or unenforceable provision shall
    be deemed severed from this Agreement and the balance of this Agreement
    shall remain in full force and effect and be enforceable in accordance with
    its terms.

 g. To the extent necessary, the provisions of this Agreement shall be construed
    and administered in compliance with the requirements of Code section 409A
    and the regulations and any other guidance promulgated thereunder.

[Signature Page to Follow]

IN WITNESS WHEREOF

, the parties have executed this Agreement the day and year first above written.



 

 

EXECUTIVE:

/s/JON LUTZ                           

Jon Lutz

EMPLOYER:

UQM TECHNOLOGIES, INC.

 

By:

/s/DONALD A. FRENCH        

Donald A. French, Treasurer

 

 